DETAILED ACTION 

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions 

2.        Applicant’s election of the Invention 2 [claims 8-13, drawn to a thermal system] made without traverse in the reply of 03/25/2021, has been acknowledged. Accordingly, claims 1-7 and 14-20 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 8-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
between’ the block and the substrate, if the channel must also be made [i.e., located] in the [‘first’] surface of the block [i.e., within the block]. The claim language also fails to set forth any structural inter-relationships between the vacuum source and the thermal source. Moreover, the recitation of the thermal block being configured to ‘transfer heat ‘between’ the block and the substrate, raises a question whether or not this means that the thermal source must be also [like the vacuum source] fluidly coupled to the channel. Furthermore, it is not clear from the claim language how the controller can regulate the thermal output as recited, without being connected to at least one temperature sensor and to at least one pump and without being programmed accordingly. 
	In claim 9, it is unclear from the claim language what structural features of the channel must define its capability to comprise the grooves as recited. It is also unclear how the term ‘groove’ differs from the term ‘channel’. Currently, the two terms are assumed to be equivalents. 
In claim 10, it is not clear with what object(s) the grooves must intersect. 
In claims 11-13, it is unclear what structural features must provide for the recited functionality. 	
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 8-13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Warner et al., [US 5604130].
	With respect to claims 8-13, Warner discloses a thermal system, comprising, as shown in Figures 1-2, sample block 22, 40 [ ‘first’, ‘second’ surfaces] capable to support a substrate, where the surface 22 has a recess [‘channel;] configured as recited; and thermal source 30 capable transfer heat between the sample block and the substrate. Warner also explains that vacuum can be applied to the ‘channel’ via openings in surface 40 [see a description of Figure 2B].
Although Warner does not teach a controller as recited, such controllers are routinely employed in the art, and it would have been obvious to have modified the invention of Warner by having included a controller, to have capabilities to automatically regulate the temperature as needed, depending on particular goals of testing and to optimize the tests to be performed.  It is further noted that the features not positively recited as part of the claimed invention such as the ‘grooves’], are not accorded patentable weight when evaluated for patentability. 

Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

8        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798